Title: To George Washington from Robert Dinwiddie, 30 September 1756
From: Dinwiddie, Robert
To: Washington, George

 

Sir
Williamsburg Septr 30th 1756

Last Night I recd a Letter dated the 23d from Alexaa not sign’d, but by its purport I believe it from You—Jenkins’s delay prevents laying any Thing before the Assembly as they were prorogued the Morning he arriv’d—I am of Opinion You may enforce the Articles of War the same as in the British Establishmt that with tenderness as the Exigency of Affairs may require; & tho’ no Crimes but Mutiny & Desertion are mention’d in the Act of Assembly, yet other lesser Crimes are to be punish’d by a Court Martial, or the Commanding Officer agreeable to Act of Parliament.
You have frequently complain’d to me of the Situation &ca of Fort Cumberland, & I have wrote You how disagreeable it was to me to give up any Place of strength, as it wou’d raise the Spirits of the Enemy & at same time suspect us to be in fear of them; & therefore if that Place cou’d be sustain’d with Safety till Lord Loudoun gives Orders thereon I shou’d be glad, but as You are on the Spot & You think it very prejudicial to the Service, to keep that Fortress, I desire You may call a Council of Officers & consult whether the most adviseable to keep it, or demolish it. if the last You must take care to have all the Ammunition &ca brought to Winchester, & destroy every Thing You may conceive can be of any Service to the Enemy; this Affair is now left to the Determination of a Council of Officers, & I desire You to be very explicit in Your Arguments on the Head as they must be laid before Ld Loudoun. I was always averse to small Garrisons on our Frontiers, as they in course divide our Men into small Parties; but You know that the Assembly were so fond of them that they pass’d a Law for that purport, & I cannot at present alter that Determination. If Jenkins had return’d to my expectation, some Thing of what You offer shou’d have been laid before the Assembly.
You know the Difficulty of raising of Men here, Lord Loudoun, by Orders from His M[ajest]y had directed raising of Men here to help to compleat his Regiment of Royal Americans, the Assembly voted Money for that Service, but where to get the Men I know not, tho’ several Persons are now employ’d

in several Parts of the C⟨otry on that Service There are no Rangers now in Pay as the Fund is exhausted that was voted for that Ser[vice]. One Third of the Militia from Augusta & some from the other Counties Contiguous have been order’d out for protectn of the Front[ier]s but they are such a dastardly set of People that I am convinc’d they do not do their Duty⟩ which is the reason of the late Invasion there, they have neither Courage, Spirits or Conduct.
I have frequently wrote about the tipling-Houses at Winchester & desir’d the Court to suppress them, if they do not, when Your Fort is finish’d You must do it of Yourself for the Service of the Garrison—A Chaplain for the Regiment I have recommended to the Commissary to get one, but he cannot prevail with any Person to accept of it, I shall again press it to him.
All I can do cannot prevent the People entertaining & protecting of Deserters, & if properly inform’d some of the Magistrates ⟨are guilty⟩. it’s a growing Evil & too general—I applied for a short Law to prevent driving of Cattle out of the Colony but the Majority of the House was against it—Jenkins shou’d be paid & Charg’d in Your Acct of Contingencies, surely the Comittee cannot expect me to pay it—I suppose You will think it necessary to have some Person to ride from this to You, with Acct of the Occurrences & it’s a matter indifferent who the Person is.
You are to send me a distinct List of Your Regiment every Officer’s Appointment & Pay, or any other Allowances they may have with the Number of Men in each Company sign’d by You & the other Field Officers, to be transmitted to the Earl of Loudoun, the sooner You supply me with this the better.
The Invasion in Augusta I had Acct of some time ago, & gave such Directions as I thought proper on the Occasion, but very little Dependence is to be put in the Militia. The Copy of a Letter from Wm Armstrong brings agreeable News, if confirm’d; I suppose the Detachment mention’d in that Letter was from Pensylvania.
The Cherokee Indians are not yet come in, but daily expected, & it’s said there will be 400 of them; I wish they were now in Augusta, & if they with some of our Forces wou’d proceed to the Indian Towns I think might be of much Service. I

cannot account for their Delay in coming, only that naturally they are la⟨zy⟩ & must be humour’d as to their slow marching.
I am much hurried & therefore remain ⟨Sir Yr h. Se.⟩
